Name: Commission Regulation (EC) No 25/2001 of 5 January 2001 opening crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 for table wines in France
 Type: Regulation
 Subject Matter: European Union law;  food technology;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R0025Commission Regulation (EC) No 25/2001 of 5 January 2001 opening crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 for table wines in France Official Journal L 003 , 06/01/2001 P. 0011 - 0012Commission Regulation (EC) No 25/2001of 5 January 2001opening crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 for table wines in FranceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Articles 30 and 33 thereof,Whereas:(1) Article 30 of Regulation (EC) No 1493/1999 provides for the possibility of opening crisis distillation in the event of exceptional market disturbance caused by major surpluses. Such measures may be limited to certain categories of wine and/or certain areas of production and may apply to quality wines psr at the request of the Member State.(2) The French Government has requested that crisis distillation be triggered for table wines produced in France.(3) Production of table wine in France was 22,6 million hl in 1997 and 21,1 million hl in 1998. In 1999 the figure was 25,2 million hl and in 2000 it was 23,02 million hl.(4) Over that period, table wine consumption in France remained relatively stable in the 1996/97 and 1997/98 wine years at around 18,3 million hl, but fell in 1998/99 to 17,3 million hl, which also appears to be the level of consumption for 1999/2000. By contrast, exports rose slightly between 1997 and 1999, but only exports to other Member States. Provisional figures for 2000 point to a fall in exports.(5) Stocks of table wine were 12,853 million hl in 1997 and 12,086 million hl in 1998. They fell to 10,85 million hl in 1999. In 2000, they have risen sharply to 14,07 million hl. The fluctuation in stocks obviously varies widely from one department to the next, but it is very pronounced in departments with a large stock, with increases of between 47 and 88 %. The growth in stocks has had a negative impact on prices, which have fallen by about 10 to 17 % over the current wine year compared with the same period in the previous year.(6) Since the conditions laid down in Article 30(5) of Regulation (EC) No 1493/1999 are satisfied, crisis distillation covering a maximum of 800000 hl of table wine should be triggered. That volume should make it possible to reduce stocks of table wine to an acceptable level. The measure applies for a limited period with a view to maximum effectiveness. No ceiling should be set on the quantity that individual producers can have distilled because stocks may vary substantially from one producer to another and depend on sales to a greater extent than on the individual producer's annual output.(7) The mechanism to be introduced is provided for in Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as amended by Regulation (EC) No 2786/2000(4). As well as the Articles of this Regulation which refer to the distillation measures provided for in Article 30 of Regulation (EC) No 1493/1999, other provisions of Regulation (EC) No 1623/2000 apply, in particular those concerning the delivery of alcohol to intervention agencies and the payment of an advance.(8) The buying-in price to be paid by the distiller to the producer should provide a solution to the problems while allowing producers to take advantage of the possibility afforded by this measure. That price should not, however, be such that it adversely affects the application of distillation as provided for in Article 29 of Regulation (EC) No 1493/1999.(9) The product of crisis distillation must be raw alcohol or neutral alcohol for compulsory delivery to the intervention agency in order to avoid disturbing the market for potable alcohol, which is supplied largely by distillation under Article 29 of Regulation (EC) No 1493/1999.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 is opened for a maximum of 800000 hl of table wines in France.Article 2As well as the provisions of Regulation (EC) No 1623/2000 which refer to Article 30 of Regulation (EC) No 1493/1999, the following provisions of Regulation (EC) No 1623/2000 shall also apply to the measure provided for herein:- Article 62(5) with respect to the payment by the intervention agency of the price referred to in Article 6(2) of this Regulation,- Articles 66 and 67 with respect to the advance referred to in Article 6(2) of this Regulation.Article 3Producers may conclude contracts as provided for in Article 65 of Regulation (EC) No 1623/2000 from 9 January 2001 to 15 February 2001. Such contracts shall entail the lodging of a security equal to EUR 5 per hl. Such contracts may not be transferred.Article 41. The Member State shall determine the rate of reduction to be applied to the abovementioned contracts where the overall quantity covered by contracts presented exceeds that laid down in Article 1.2. The Member State shall adopt the administrative provisions needed to approve the abovementioned contracts by 10 March 2001, shall specify the rate of reduction applied and the quantity of wine accepted per contract and shall stipulate that the producer can cancel the contract where the quantity to be distilled is reduced. The Member State shall notify the Commission before 20 March 2001 of the quantities of such wine covered by contracts approved.3. The wine shall be delivered to the distilleries by 30 June 2001 at the latest. The alcohol obtained shall be delivered to the intervention agency by 30 November 2001 at the latest.4. Securities shall be released in proportion to the quantities delivered where the producer provides proof of delivery to the distillery.5. The security shall be forfeit where no delivery is made within the time limit laid down.6. The Member State may limit the number of contracts that individual producers can conclude under the distillation operation in question.Article 5The minimum buying-in price for wine delivered for distillation under this Regulation shall be EUR 1,914 per % vol per hl.Article 61. Distillers shall deliver the product obtained from distillation to the intervention agency. That product shall be of an alcoholic strength of at least 92 % vol.2. The price to be paid to the distiller by the intervention agency for raw alcohol delivered shall be EUR 2,2812 per % vol per hectolitre. The distiller may receive an advance on that amount in the form of aid amounting to EUR 1,1222 per % vol per hectolitre. The aid shall in that case be deducted from the price actually paid.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 9 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 323, 20.12.2000, p. 4.